                      Case 18-16248-MAM       Doc 188    Filed 11/14/18      Page 1 of 2




         ORDERED in the Southern District of Florida on November 14, 2018.




                                                           Mindy A. Mora, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION
                                        www.flsb.uscourts.gov

        In re:                                                   Case No. 18-16248-BKC-MAM

        CHANCE & ANTHEM, LLC,                                    Chapter 7

                 Debtor.
                                              /

                   ORDER DENYING JEFFREY SISKIND’S RENEWED MOTION FOR
                   SANCTIONS AGAINST CHAPTER 7 TRUSTEE AND ITS COUNSEL

                 THIS MATTER came before the Court on November 13, 2018 at 10:00 a.m. upon (1)

        Jeffrey Siskind’s Renewed Motion for Sanctions Against Chapter 7 Trustee and its Counsel (the

        “Motion”) [ECF No. 173] filed by the Debtor’s Former Managing Member, Jeffrey Siskind

        (“Siskind”) and (2) Chapter 7 Trustee’s Response to Jeffrey Siskind’s Renewed Motion for

        Sanctions and Request for Sanctions (the “Response”) [ECF No. 186] filed by Robert C. Furr

        (the “Trustee”), Chapter 7 Trustee for the Estate of Chance & Anthem, LLC (the “Debtor”). The
             Case 18-16248-MAM          Doc 188     Filed 11/14/18    Page 2 of 2



Court, having reviewed and considered the Motion and Response, having heard argument from

Mr. Siskind and Trustee’s counsel, and otherwise being duly advised on the premises, it is

       ORDERED as follows:

       1.     The Renewed Motion for Sanctions Against Chapter 7 Trustee and its Counsel is

DENIED.

       2.     The Trustee’s request for sanctions against Mr. Siskind is DENIED.

                                              ###

Submitted by:

Jesus M. Suarez, Esq.
Genovese Joblove & Battista, P.A.
Attorney for Chapter 7 Trustee
100 S.E. Second Street, 44th Floor
Miami, Florida 33131
Telephone: (305) 349-2300
Email: jsuarez@gjb-law.com


Jesus M. Suarez Esq., who shall serve a copy of this Order on all interested parties and file a
certificate of service reflecting same




                                                2
